DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/EP2018/083246 11/30/2018
FOREIGN APPLICATIONS
EP 17204817.5 11/30/2017

This office action is in response to Applicant’s amendment submitted April 4, 2022.  
Claims 21-55 are pending.
The election of species requirement dated October 1, 2021 is withdrawn and the full scope of the pending claims has been searched and examined.

Allowable Subject Matter
All claims which were previously pending have been cancelled, so all rejections made in the last office action are withdrawn.  Applicant’s arguments are persuasive with respect to the previous rejection of claims 1 and 4-5 under 35 U.S.C. 103 as being unpatentable over Verkhnyatskaya and the previous rejection of claims 1, 4-12, and 16-20 under 35 U.S.C. 103 as being unpatentable over Verkhnyatskaya in view of Khatun and Seeberger.  
The previous rejection of claims 1, 4-12, and 16-20 under 35 U.S.C. 103 as being unpatentable over Wacker in view of Hsieh and Seeberger was applicable to compounds containing galactan II antigens, which are not the same structures recited in the new claims.  
Thus, rejections corresponding to the previous rejections are not made for the new claims.
The closest prior art is seen to be Seeberger (cited in the previous office action).  Seeberger teaches glycoconjugate vaccines against Klebsiella pneumonia, comprising a different antigen than is included in the claimed structures.  Seeberger does not teach the claimed structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623